Citation Nr: 0908617	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-05 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1969 
to February 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

As support for his claim, the Appellant testified at a 
September 2008 hearing at the Board's offices in Washington, 
DC (Central Office hearing).  The undersigned Veterans Law 
Judge (VLJ) presided.


FINDINGS OF FACT

1.  A July 1996 rating decision initially considered and 
denied the claim for service connection for PTSD because 
there was no evidence on file at that time supporting the 
notion that this condition was the result of an incident 
(stressor) that had occurred during the Veteran's military 
service.

2.  The additional evidence received since that July 1996 
rating decision concerning the claim for service connection 
for PTSD still does not suggest the condition is the result 
of a verified stressor that occurred during the Veteran's 
military service.


CONCLUSIONS OF LAW

1.  The July 1996 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West Supp. 
2005); 38 C.F.R. §§ 20.302, 20.1003 (2008)  

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying benefit being sought, which, 
here, is service connection.  To satisfy this requirement, VA 
adjudicators are required to look at the bases of the denial 
in the prior decision and provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

To the extent possible, VCAA notice should be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error will not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 
2003, September 2003, December 2003 and September 2004, prior 
to the initial adjudication of his claim in September 2005.  
These letters informed him of the evidence required to 
substantiate his claim and of his and VA's respective 
responsibilities in obtaining supporting evidence.  
An additional letter complying with Dingess, apprising him of 
the downstream disability rating and effective date elements 
of his claim, was sent in March 2006.



And since providing that additional Dingess notice in March 
2006, the RO has readjudicated the claim (petition to reopen) 
in the January 2007 SOC.  Hence, the claim has been 
reconsidered since providing that additional notice, so as to 
"cure" the timing defect in the provision of that 
additional, post-adjudicatory notice.  See again 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs) and VA treatment records.  VA also 
obtained his records from the Vet Center.  There is no 
indication of any outstanding records pertaining to his 
claim.  During the rather recent September 2008 hearing, 
the Veteran and his representative maintained the claim 
should be further developed because a VA hospital discharge 
summary, concerning the Veteran's inpatient admission from 
January to February 1996, list the specific details of his 
alleged stressors.  So, according to the representative, 
contacting the U. S. Army and Joint Services Records Research 
Center (JSRRC) for the 815th Battalion history would provide 
the type corroboration needed to confirm the occurrence of 
the stressors mentioned in the VA hospital discharge summary.  
But the RO's July 1996 decision, which initially considered 
and denied the claim for service connection for PTSD, 
specifically considered the records of that VA 
hospitalization from January to February 1996.  Indeed, this 
is expressly indicated on the rating sheet for that decision.  
So there is no legal basis for requesting further development 
of evidence already considered, especially inasmuch as the 
Veteran is purportedly attempting to reopen his claim on the 
basis of new and material evidence.

VA also afforded the Veteran a psychological evaluation in 
December 2006 to determine whether his PTSD was attributable 
to his military service.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  And, technically speaking, a VA examination 
for a medical nexus opinion is not required unless and until 
there is first new and material evidence to reopen the claim.  
38 C.F.R. § 3.159(c)(4)(iii).  


Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Whether there is New and Material Evidence to Reopen the 
Claim

The Veteran contends that he has PTSD as a result of his 
service in the Republic of Vietnam.  His tour in Vietnam was 
from March 1970 to February 1971, when he was discharged from 
the military.

The Veteran filed his initial claim for service connection 
for PTSD in March 1996, which the RO denied in July 1996 
because there was no evidence this condition had resulted 
from a stressor during his military service - including in 
Vietnam.  He did not appeal that March 1996 decision, so it 
is final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
20.302, 20.1103.

The Veteran's current appeal concerns his petition to reopen 
this claim for service connection for PTSD.  However, for the 
reasons and bases discussed below, the Board finds that new 
and material evidence has not been submitted to reopen this 
claim, so his petition must be denied.

The Board must make this threshold preliminary determination 
of whether there is new and material evidence to reopen the 
claim, before proceeding further, because this initial 
determination in turn affects the Board's jurisdiction to 
consider and adjudicate the claim on the underlying merits.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  
Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  



When a petition to reopen is presented, a two-step analysis 
is performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  The credibility of this 
evidence must be presumed, albeit just for the limited 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the Veteran's claim 
for service connection for PTSD is the evidence that has been 
added to the record since the final and binding July 1996 
rating decision.  And considering the stated basis of that 
denial, new and material evidence must suggest that his PTSD 
was the result of a verified stressor that occurred during 
his military service.  Unfortunately for him, there is no 
such additional evidence.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for PTSD, in particular, requires:  [1] a 
current medical diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor); [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred; and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
Veteran "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  



If it is shown through military citation or other appropriate 
evidence that a Veteran engaged in combat with the enemy, and 
the claimed stressors are related to combat, the Veteran's 
lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, 
or hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  
38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

Participation in combat, a determination that is to be made 
on a case-by-case basis, requires the Veteran have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If there is no evidence of combat,  the record must contain 
service records or other corroborative evidence that 
substantiates or verifies his testimony or statements as to 
the occurrence of the claimed stressors.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993). 

Since the July 1996 rating decision in question, the Veteran 
has submitted additional documents and testimony describing 
his current symptoms and reiterating his belief that these 
symptoms of PTSD were caused by events during his military 
service.  So, on the one hand, these statements are "new" 
in that they did not exist at the time of the July 1996 
rating decision and, therefore, were not considered.  But on 
the other hand, as mentioned, he is merely reiterating 
arguments he made in his earlier claim.  So in this respect 
his additional statements to this same effect are not new 
evidence.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay 
hearing testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).



In any event, this additional evidence is not material to the 
central issues in this case, the stated basis of the prior 
denial, whether the Veteran's PTSD is the result of a 
verified in-service stressor.  As the Veteran was unable to 
prove he had engaged in combat against enemy forces, the lack 
of an independently verified stressor was the basis of the 
final and binding July 1996 rating decision.  So in order to 
reopen the claim, there now needs to be evidence in the 
record suggesting his PTSD is the result of an independently 
verified stressor to substantiate this claim.  But, again, 
there is not this required evidence.

At the September 2008 hearing, the Veteran testified about 
three incidents that could be possible in-service stressors:  
1) an event where he shot and killed civilians because either 
they were shooting at him or they were caught in the cross-
fire when he returned fire on enemy soldiers; 2) an event 
where a Vietnamese woman was raped and killed by his fellow 
soldiers; and 3) an event where he found the bloody helmet of 
a soldier who had been killed.  These three events are the 
same events the Veteran asserted when initially filing his 
March 1996 claim for service connection.  And he was informed 
prior to the denial of that initial claim in July 1996 that 
more specific information was needed to verify any of these 
possible stressors.  He has not supplied any additional 
information concerning any of these claimed events.  
As already explained, during the September 2008 hearing he 
and his representative merely referenced a VA hospital 
discharge summary concerning an inpatient admission from 
January to February 1996, which, as also already mentioned, 
the RO already considered when denying the claim in July 
1996.  So referencing this very same VA hospital discharge 
summary, yet again, is not new evidence.

The Court has held that there is no duty to assist where the 
Veteran's statements concerning in-service stressors are too 
vague to refer to the JSRRC.  Fossie v. West, 12 Vet. App. 1 
(1998).  The Court has also held that the duty to assist is 
not a 
one-way street.  If a Veteran wishes help in developing his 
claim, he cannot passively wait for it in circumstances where 
he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In light of the absence of necessary 
details concerning the Veteran's claimed stressors, VA has 
satisfied its responsibilities to assist him in connection 
with his current claim.

The Veteran has only submitted his lay statements stating 
that he believes his PTSD is the result of events in service.  
Since, however, he is not competent to make this critical 
determination, his unsubstantiated lay statements, alone, are 
not new and material.  See 38 C.F.R. § 3.156; Moray, 5 Vet. 
App. at 211.  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Indeed, in the Routen decision, the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

Accordingly, the Board concludes that new and material 
evidence has not been submitted since the July 1996 rating 
decision that would permit reopening the claim for service 
connection for PTSD.  Furthermore, inasmuch as the Veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen his finally disallowed claim, the 
benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The appeal is denied because new and material evidence has 
not been submitted to reopen the claim of entitlement to 
service connection for PTSD.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


